Title: Evening Orders, 8 January 1756
From: Washington, George
To: 

 

[Winchester, 8 January 1756]

Evening Orders.
Captain Stewart is to draught out of his Recruits, men enough to complete his Troop to the Establishment; the rest he is to march to town to-morrow, and deliver them over to Lieutenant Bullett, who with Ensign Thompson, is to march them and the Recruits, now in this town, to Fort Cumberland.
He is to set out on Saturday; and proceed by the following Rout: viz.


Saturday the 10th to Jesse Pughs


   Sunday the 11th to Henry Enochs


   Monday the 12th to Friend Cox’s


   Tuesday the 13th to  Cressaps.


   Wednesday the 14th to Fort-Cumberland.


This Detachment must receive to-morrow, at 12 o’clock, from the Commissary, twelve Rounds of Cartridges, and six days provision.
The Commissary is to pack up all the Arms here which want repairing, carefully in a Chest; and send them by the first opportunity to Fort Cumberland.
